DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 07/12/2022 in which claims 1, 7, 14, and 19-20 are (AMENDED); claim 6 (CANCELLED); and claim 21 (NEWLY ADDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US Pub. No.: 2021/0152833 A1) in view of XU et al. (“XU”) (US Pub. No.: 2021/0014504 A1).

In regards to claims [1], [14], and [19-20], Gao discloses a method (see fig. 14 and/or fig. 15) and apparatus for processing video data (see fig. 2 and/or fig. 4), the apparatus (see fig. 2 and/or fig. 4) comprising a processor (see fig. 4 unit 430) and a non-transitory memory with instructions thereon (see fig. 4 unit 460, paragraph [0263]), wherein the instructions upon execution by the processor (see fig. 4 unit 430); a non-transitory computer-readable storage medium storing instructions (see paragraph [0013]); and a non-transitory computer-readable recording medium (see paragraph [0357]) storing a bitstream of a video (see paragraph [0226]) which is generated by a method (see fig. 14 or fig. 15)  performed by a video processing apparatus (see fig. 2 and/or fig. 4), wherein the method (see fig. 14 and/or fig. 15)  comprises: determining (see figs. 2-3), for a conversion (where the examiner notes that the conversion includes encoding (see fig. 2 unit 20) and decoding (see fig. 2 unit 30) the current video block (see fig. 2 unit 203, paragraph [0354]) into the bitstream (see fig. 2 unit 21, e.g. “bitstream”, paragraph [0226]) and from the bitstream (see fig. 3 unit 21, e.g. “bitstream”, paragraph [0229]), which is equivalent to the applicants teaching) between a current video block (see fig. 2 unit 203 or fig. 12 unit 1020 → “YES”) of a video picture of a video (see fig. 2 unit 17 or fig. 11, e.g. “picture”) and a bitstream of the video (see fig. 2 unit 21, e.g. “bitstream”, paragraphs [0226] and [0229]), that a prediction mode (see fig. 12 unit 1050 → “YES”, paragraph [0347]) is applied on the current video block (see fig. 12 unit 1020 → “YES”); maintaining (see paragraphs [0290] and [0341]), for the prediction mode (see fig. 12 unit 1050 → “YES”, paragraph [0347]), a buffer comprising reference samples (see paragraphs [0029] and [0347]) derived from the video picture (see fig. 2 unit 17 or fig. 11), wherein a size of the buffer (see paragraph [0290] and [0321) is determined based on a size of a coding tree block (CTB) (see paragraph [0309]) comprising the current video block (see fig. 6a or fig 11); deriving (see fig. 12), in the prediction mode (see fig. 12 unit 1050 → “YES”, paragraph [0347]), prediction samples (see fig. 12 unit 1070) for the current video block (see fig. 12 unit 1020 → “YES”) based on a block vector (see fig. 12 unit 1070) pointed to the reference samples in the buffer (see fig. 8(c), paragraphs [0289] and [0325]); and performing the conversion (where the examiner notes that the conversion includes encoding (see fig. 2 unit 20) and decoding (see fig. 2 unit 30) the current video block (see fig. 2 unit 203, paragraph [0354]) into the bitstream (see fig. 2 unit 21, e.g. “bitstream”, paragraph [0226]) and from the bitstream (see fig. 3 unit 21, e.g. “bitstream”, paragraph [0229]), which is equivalent to the applicants teaching) based on the prediction samples (see fig. 12 unit 1070).
	Yet, Gao fails to explicitly disclose “a virtual buffer” and such that wherein a width of the virtual buffer is one or multiple times of a width of a virtual unit, and wherein the width of the virtual unit is min(ctbSize,64), where ctbSize denotes the size of the CTB as specified in the amended claim. 
	However, in the same field of endeavor, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”) and wherein a width of the virtual buffer (see paragraph [0130], e.g. “width of the buffer wIbcBuf is set as (128x128/ctbSize)”) is one or multiple times of a width of a virtual unit (see paragraph [0130], e.g. “vSize is set as min(ctbSize, 64)”)), and wherein the width of the virtual unit is min(ctbSize,64) (see paragraph [0130], e.g. “vSize is set as min(ctbSize, 64)”), where ctbSize denotes the size of the CTB (see paragraphs [0091] and [0130]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Gao above by incorporating the proposed teachings of XU above to perform such a modification to provide a method and apparatus for processing video data that is capable of implementing “a virtual buffer” and such that wherein a width of the virtual buffer is one or multiple times of a width of a virtual unit, and wherein the width of the virtual unit is min(ctbSize,64), where ctbSize denotes the size of the CTB as well as to the solve the problem in a case to reduce bandwidth requirements, where for example, users of certain consumer streaming applications may tolerate higher distortion than users of television distribution applications as taught by XU et al. (see XU, paragraphs [0004-0005]), thus improving video compression efficiency.



	As per claim [2], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein the prediction mode is an intra block copy (IBC) mode (see fig. 12 unit 1050 → “YES”, paragraph [0347]) and the buffer is an IBC buffer (see fig. 16 unit 1350).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein a product of a height and a width of the buffer is fixed (see paragraphs [0290] and [0341]), and the width of the buffer is determined based on the size of the CTB (see paragraphs [0290] and [0341]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 3 (see the above rejection of claim 3), wherein the height of the buffer is equal to a height of the CTB (see paragraphs [0290] and [0341]), and the width of the buffer is set to a value obtained by dividing an area of the buffer by the height of the CTB (see paragraphs [0290] and [0341]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 4 (see the above rejection of claim 4), wherein the area of the buffer is 256*128 (see paragraphs [0290] and [0341]), the height of the buffer (see paragraphs [0290] and [0341]) is equal to ctbSizeY (see paragraph [0309]), and the width of the buffer is 256*128/ctbSizeY (see paragraphs [0290] and [0341]), where ctbSizeY denotes a size of a luma CTB comprising the current video block (see paragraph [0309]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


	As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  Yet, Gao fails to explicitly disclose the method of claim 1, wherein the height of the virtual buffer is one or multiple times of a height of a virtual unit, wherein the height of the virtual unit is min(ctbSize, 64) as specified in the amended claim.
However, XU teaches the well-known concept of the method of claim 1 (see the above rejection of claim 1), wherein the height of the virtual buffer (see paragraph [0130], e.g. “ibcBuf”) is one or multiple times of a height of a virtual unit (see paragraph [0130]), wherein the height of the virtual unit is min(ctbSize, 64) (see paragraph [0130], e.g. “vSize is set as min(ctbSize, 64)”)). Same motivation as to claim 1 applies here. 


	As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), further comprising: determining a validity of one or more samples in the virtual buffer (see fig. 14)  based on a size of a virtual unit and the size of the CTB (see paragraphs [0309] and [0341]), wherein the size of the virtual unit is min(ctb Size, 64) (see paragraph [0309]), where ctb Size denotes the size of the CTB (see paragraph [0309]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 8 (see the above rejection of claim 8), wherein samples of a block in the buffer corresponding to the virtual unit are set to -1 (see paragraph [0035]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


	As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein a bitstream conformance constraint satisfied (see paragraph [0287]) by the bitstream (see figs. 2-3 unit 21) comprises that a reference block (see fig. 8(c)) determined by the block vector (see fig. 12 unit 1070) pointed to the reference samples in the buffer (see fig. 8(c), paragraphs [0289] and [0325]) do not have values equal to -1 (see paragraphs [0068] and [0326]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


	As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein the buffer is refreshed with value -1 (see paragraph [0341]) at the beginning of each coding tree unit row (see fig. 11, paragraph [0330]).
Yet, Gao fails to explicitly disclose “a virtual buffer” as claimed.
However, XU teaches the well-known concept of “a virtual buffer” (see paragraph [0130], e.g. “ibcBuf”). Same motivation as to claim 1 applies here. 


	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes encoding (see fig. 2 unit 20) the current video block (see fig. 2 unit 203) into the bitstream (see fig. 2 unit 21, e.g. “bitstream”, paragraph [0226]).

	As per claim [13], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gao discloses the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes decoding the current video block (see fig. 2 unit 203, paragraph [0354)) from the bitstream (see fig. 3 unit 21, e.g. “bitstream”, paragraph [0229]).


As per claim [15], the apparatus of claim 14, is analogous to claim 2, which is performed by claim 15.

As per claim [16], the apparatus of claim 14, is analogous to claim 3, which is performed by claim 16.

As per claim [17], the apparatus of claim 16, is analogous to claim 4, which is performed by claim 17.

As per claim [18], the apparatus of claim 17, is analogous to claim 5, which is performed by claim 18.

	
	As per claim [21], the non-transitory computer-readable storage medium of claim 19, is analogous to claims 2 and 3, which is performed by claim 21. 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Lai et al. (US Pub. No.: 2021/0314560 A1) discloses method and apparatus of encoding or decoding video blocks by current picture referencing. 

	Xu et al. (US Pub. No.: 2021/0112243 A1) discloses constraints on reference sample locations in the dedicated buffer for intra picture block compensation.


6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485     
August 11, 2022